           Case 1:20-cv-05761-JLC Document 47 Filed 02/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT                                                               2/24/2021
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
ERICA MENDOZA, individually and on behalf                               :
of others similarly situated,                                           :
                                                                        :
                                    Plaintiffs,                         :   ORDER
                                                                        :
                  -v-                                                   :   20-CV-5761 (JLC)
                                                                        :
KIDZ KORNER OF NEW ROCHELLE INC. et al., :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The parties in this wage-and-hour case have submitted a joint “fairness

letter-motion” dated February 23, 2021 (Dkt. No. 45) and a fully executed

settlement agreement (Dkt. No. 45-1) for my approval under Cheeks v. Freeport

Pancake House, 796 F.3d 199 (2d Cir. 2015). The parties have consented to my

jurisdiction under 28 U.S.C. § 636(c) (Dkt. No. 46). Courts generally recognize a

“strong presumption in favor of finding a settlement fair” in cases like this one

brought under the Fair Labor Standards Act (“FLSA”), as they are “not in as good a

position as the parties to determine the reasonableness of an FLSA settlement.”

Souza v. 65 St. Marks Bistro, No. 15-CV-327 (JLC), 2015 WL 7271747, at *4

(S.D.N.Y. Nov. 6, 2015) (citation omitted). Moreover, given defendants’ financial

situation as a result of the COVID-19 pandemic, the “potential difficulty in

collecting damages militates in favor of finding a settlement reasonable.”

Lliguichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013). See

                                                         1
         Case 1:20-cv-05761-JLC Document 47 Filed 02/24/21 Page 2 of 4




also Hart v. RCI Hosp. Holdings, Inc., No. 09-CV-3043 (PAE), 2015 WL 5577713, at

*10 (S.D.N.Y. Sept. 22, 2015) (significant “risk that plaintiffs would not be able to

collect, or fully collect, on a judgment” supported approval of settlement agreement,

which “[g]uaranteed recovery from the other two defendants in the event that [one]

prove[d] unable to pay the entire settlement amount”). The fact that the settlement

amount is being paid in installments is consistent with this concern.

      Having carefully reviewed the joint fairness letter-motion submitted by the

parties as well as the proposed settlement agreement, and the parties having

participated in a lengthy settlement conference that eventually led to the

settlement, the Court finds that all of the terms of the proposed settlement

(including the allocation of attorneys’ fees and costs) appear to be fair and

reasonable under the totality of the circumstances (and in light of the factors

enumerated in Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012)), except for one. 1 The parties’ settlement agreement (at paragraph 9) includes

a non-disparagement provision. 2 As the Court explicitly informed the parties when

it issued its order scheduling the submission of their settlement papers (Dkt. No.

39), any such provision must be mutual and must include a carve-out for

1The Court’s approval of the allocation of attorneys’ fees should not be construed as
an approval of the hourly rate of plaintiff’s counsel.

2 Paragraph 9 provides: “Plaintiff agrees not to make any critical, derogatory,
disparaging, defamatory or untruthful statement about Defendants or the
Releasees, whether by electronic, written, or oral means, to any of Defendants’ past,
present or future patrons, competitors, partners, employees, or to any other person,
including but not limited to, the public as whole [sic] via the internet or to the press
or other media. This paragraph is not meant to conflict with any non-
confidentiality requirements of FLSA settlements.”
                                           2
        Case 1:20-cv-05761-JLC Document 47 Filed 02/24/21 Page 3 of 4




truthfulness. See Order dated January 8, 2021 (citing Howard v. Don Coleman

Advertising, Inc., 16-CV-5060 (JLC), 2017 WL 773695, at *2 (S.D.N.Y. Feb. 28,

2017) (any mutual non-disparagement provision must include carve-out for

truthfulness); see Payano v. 1652 Popham Assocs., LLC, No. 17-CV-9983 (HBP),

2019 WL 464231, at *4 (S.D.N.Y. Feb. 6, 2019) (“Courts in this Circuit have held

that while “not all non-disparagement clauses are per se objectionable, if the

provision would bar plaintiffs from making any negative statement about the

defendants, it must include a carve-out for truthful statements about plaintiffs’

experience litigating their case [because] [o]therwise, such a provision contravenes

omitted).

      No such carve-out is provided here, nor is the provision mutual. 3 However,

the settlement agreement appears to include a severability provision (at paragraph

15). 4 Accordingly, the Court hereby finds the non-disparagement provision at

paragraph 9 to be invalid as written and therefore severable and unenforceable.

See, e.g., Lara v. Air Sea Land Shipping & Moving Inc., No. 19-CV-8486 (PGG)

(BCM), 2019 WL 6117588, at *3 (S.D.N.Y. Nov. 18, 2019) (relying on severability

clause, striking, inter alia, non-disparagement clause, and approving settlement as

modified).


3The provision states: “This paragraph is not meant to conflict with any non-
confidentiality requirements of FLSA settlements.” It is not clear what that
sentence means, and in any event it does not include the explicit carve-out that
courts (including this Court) have approved in non-disparagement provisions.

4Paragraph 15 provides, in relevant part: “The invalidity of any provision of this
Agreement shall not affect the validity of any other provision herein.”
                                           3
         Case 1:20-cv-05761-JLC Document 47 Filed 02/24/21 Page 4 of 4




      Accordingly, the proposed settlement agreement (as modified by striking

paragraph 9) is hereby approved. If the parties with to submit a revised settlement

agreement with a mutual non-disparagement clause that provides for the required

carve out, they may do so by March 5, 2021. In any event, the parties shall submit

a stipulation of dismissal by March 5, 2021, and if not the Court will direct the

Clerk to close the case at that time. 5

      SO ORDERED.

Dated: February 24, 2021
       New York, New York




5In their settlement agreement (at paragraph 4), the parties indicate that the
“Plaintiff agrees to dismiss and withdraw the Action by executing the Stipulation of
Voluntary Dismissal with Prejudice in the form annexed hereto as Exhibit B.”
However, no Stipulation was attached to the settlement agreement filed with the
Court.
                                         4
